 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 602Langdale Forest Products Company and United Food & Commercial Workers Union, Local 1996, AFLŒCIO. Cases 12ŒCAŒ18427 and 12ŒCAŒ18505 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On January 15, 1998, Administrative Law Judge Kelt-ner W. Locke issued the attached decision.  The General Counsel and the Charging Party each filed exceptions and a supporting brief, and the Respondent filed an an-swering brief.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs2 and has decided to affirm the judge™s rulings, findings,3 and conclusions4 and to adopt the recommended Order. We adopt the judge™s conclusion that the Respondent did not violate Section 8(a)(1) by impliedly promising employees that they would receive better wages and benefits if they abandoned their support for the Union.  The Respondent™s statements challenged by the General Counsel and our dissenting colleague were, individually and collectively, lawful expressions of opinion during a decertification election campaign.                                                            1 In light of our decision to adopt the administrative law judge™s rec-ommended Order dismissing the complaint, we deny as moot the Re-spondent™s Motion to Dismiss General Counsel™s Complaint and Ex-ceptions to the Administrative Law Judge™s Decision. 2 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 3 The General Counsel and the Charging Party have excepted to some of the judge™s credibility findings.  The Board™s established pol-icy is not to overrule an administrative law judge™s credibility resolu-tions unless the clear preponderance of all the relevant evidence con-vinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have care-fully examined the record and find no basis for reversing the findings.  4 In Levitz Furniture Co. of the Pacific, 333 NLRB 717 (2001), which issued subsequent to the judge™s decision, the Board overruled Celanese Corp. of America, 95 NLRB 664 (1951), and its progeny insofar as they permitted an employer to withdraw recognition from an incumbent union on the basis of a good-faith doubt of the union™s con-tinued majority status.  The Levitz Board held that ﬁan employer may unilaterally withdraw recognition from an incumbent union only where the union has actually lost the support of the majority of the bargaining unit employees.ﬂ  Id. at 717.  However, the Board also held that its analysis and conclusions in that case would only be applied prospec-tively; ﬁall pending cases involving withdrawals of recognition [will be decided] under existing law: the ‚good-faith uncertainty™ standard as explicated by the Supreme Courtﬂ in Allentown Mack Sales & Service v. NLRB, 522 U.S. 359 (1998).  Levitz, supra at 728.  Here, we affirm the judge™s conclusion that the Respondent lawfully refused to bargain with and prospectively withdrew recognition from the Union.  We find that the Respondent withdrew recognition in reliance on a good-faith uncertainty, based on objective evidence, that the Union continued to have majority support in the bargaining unit.   An employer has a right to compare wages and bene-fits at its nonunion facilities with those received at its unionized locations.  The Board has repeatedly held that providing such information is not unlawful.  E.g., TCI Cablevision of Washington, 329 NLRB 700 (1999); Via-com Cablevision, 267 NLRB 1141 (1983).  Furthermore, it is lawful for an employer to state its opinion, based on such comparison, that employees would be better off without a union.  Absent accompanying promises or threats, the Board normally treats such comments as statements of opinion protected by 8(c)™s free speech proviso.  Thomas Industries, 255 NLRB 646 (1981), enf. denied on other grounds 687 F.2d 863 (6th Cir. 1982);  S. S. Kresge Co., 197 NLRB 1011, 1012 (1972).  Finally, it is well settled that, absent threats or promise of benefit, an employer is entitled to explain the advantages and disadvantages of collective bargaining to its employees, in an effort to convince them that they would be better off without a union.  Custom Window Extrusions, 314 NLRB 850 (1994); Fern Terrace Lodge, 297 NLRB 8 (1989). Consistent with the foregoing precedent, we agree with the judge that the Respondent™s August 30 newsletter and its antecedent speeches on August 28Œ30 to employees were lawful.  While castigating the newsletter and speeches as an artful conveyance of an implicit unlawful promise of benefits in order to secure the Union™s ouster, the dissent itself engages in an artful, but ultimately un-persuasive, paragraph-by-paragraph parsing of the Re-spondent™s language.  For example, the dissent finds an implied promise in the Respondent™s express disclaimer of the intent to make any promises.  It infers a promise to pay employees more, in the absence of a collective-bargaining representative, from an accurate description of the statutory obligation to bargain instead of taking immediate unilateral action.  It suggests illegality in an accurate comparison of the wage rate history of the Re-spondent™s unionized plant with its nonunion plant and in an apparently accurate description of the Union™s will-ingness in past negotiations to accept below-average wages.  Finally, while not directly challenging the judge™s view that there were no unlawful statements in the Respondent™s speeches, the dissent nevertheless finds that these speeches provide further context for under-standing the unlawful promises allegedly implied in the newsletter. 335 NLRB No. 51  LANGDALE FOREST PRODUCTS CO. 603In sum, the dissent™s approach signals a fundamental 
unwillingness to accep
t the principle that an employer 
has a right to make comparisons or descriptions that are 
unfavorable to an incumben
t union during a decertifica-
tion election campaign.  The cases cited by the dissent 
are readily distinguishable.  In 
Westminster Community 
Hospital, 
221 NLRB 185 (1975), as in this case, the re-
spondent displayed comparative wage charts demonstrat-

ing that the union had been unable to negotiate wages 
and benefits equal to those enjoyed by employees at the 
respondent™s nonunion facilities.   Unlike in the present 
case, however, th
e respondent in 
Westminster
 explicitly 
threatened to limit any wage
 increases and threatened 
further to negotiate a ﬁlousy contract [and] shove it down 
your throatﬂ if the employees failed to reject the union.  
Other cases cited by the dissent include explicit promises 
of wage increases or enhancement of specific benefits if 
employees rejected the union.  
Marvyn™s, 240 NLRB 54, 
56Œ58 (1979) (employer assured part-time pregnant em-
ployees concerned about  eligibility for health insurance, 
ﬁyour baby will be taken care ofﬂ  if the union is re-
jected);  Michigan Products
, 236 NLRB 1143, 1146 
(1978) (respondent promised to contribute to profit-

sharing plan for employees if they were no longer cov-
ered by a collective-bargaining
 agreement and to increase 
wages by 50 cents); 
Lutheran Retirement Village
, 315 
NLRB 103 (1994) (employer told assembled employees 
that pension benefits, which union had been unable to 
negotiate, were under active consideration); 
Bakersfield 
Memorial Hospital
, 315 NLRB 596, 600 (1994) (respon-
dent solicited employee grievances and made express and 
implied promises to remedy them if union voted out). 
The Respondent here did not threaten to bargain in bad 
faith or to retaliate against employees if they failed to re-
ject the Union.  It expressly disclaimed the ability to prom-
ise improvements in wages and benefits.  It accurately 
recited historical facts and expressed its opinion that em-
ployees would be better off without the Union.  Accord-
ingly, we agree with the judge that under the circum-
stances of this case neither the newsletter nor the Respon-
dent™s speeches violated Section 8(a)(1) of the Act.  
ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 MEMBER LIEBMAN, dissenting in part. 
Contrary to my colleagues, I would reverse the judge 
and find that the ﬁNotice to
 Employeesﬂ appearing in the 
company newsletter, 
The Whispering Pines, 
and signed 
by the Respondent™s general manager, James Langdale, 

implicitly promised employees
 that they would receive 
better wages and benefits if 
they voted to decertify the 
Union. While artfully attempting to skirt the proscrip-
tions of the law, the article nonetheless clearly conveyed 
its illegal message to employees: abandon the Union and 
the company will make it worth your while.  I therefore 
dissent and would find that the ﬁNotice to Employeesﬂ 
unlawfully interfered with employees™ Section 7 rights, 
in violation of Section 8(a)(1) of the Act.  I would also 
find that this violation was sufficient to taint the anti-
union employee petitions on which the Respondent later 
relied in withdrawing recognition from the Union. 
The Union (or its predecessor) had represented the Re-
spondent™s production and maintenance employees since 
1964.  On August 26, 1996,
1 an employee filed a decerti-
fication petition.  On August 28, 29, and 30, General 

Manager Langdale held a number of meetings with em-
ployees.  On each occasion, La
ngdale read from the same 
prepared speech in which 
he addressed various work-
place concerns and set forth 
his views on the upcoming 
decertification  election.
2   At  the  same   time,  Langdale 
signed a ﬁNo Cut Guaranteeﬂ which assured employees 
that they would not lose wages, benefits, or pensions if 
they voted out the Union.
3 On August 30, the Respondent mailed employees a 
copy of its newsletter, the 
Whispering Pines
.  In addition 
to reiterating the ﬁNo Cut Guarantee,ﬂ the newsletter 
contained the following item: 
NOTICE TO EMPLOYEES 
I have been asked whether we will make im-
provements if the union is voted out.  I can™t make 
any promises about that du
ring this election process 
because that would be illegal. Even though I have 
strong feelings about this, because of the law I have 
to be very careful about what to say. 
If there is no union, the law would allow us to 
make improvements without first having to bargain 

with the union about those improvements.  There 
have been several times during this contract where 
we wanted to give wage increases immediately. In-

stead, we had to go through the negotiation process 
with the union before we could put those increases 
into effect. Keep in mind that it was the 
Company
 that told the union we wanted to make increases. 
                                                          
 1 Dates hereafter refer to 1996. 
2 The speech is set forth in its 
entirety in the judge™s decision. 3 The judge rejected the General Counsel™s contention that the 
speech and guarantee violated Sec. 8(
a)(1).  He determined that the 
speech™s content was protected by Sec. 8(c) of the Act and that its 
message was too vague to constitute 
a promise of benefit for rejecting 
the Union.  He further determined that the guarantee was merely re-
sponsive to union claims rather than assertions of the Respondent™s 
future plans.  Accordingly, he di
smissed these complaint allegations. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 604Without a union, there is
 no requirement to bar-
gain before we give an increase.  Again, I can™t 
promise you that we will grant benefit and wage in-
creases if the union is voted out. However, based on 
the small increases negotiated by UFCW here, com-
pared with the larger increases given in our other 
non-union facilities, you certainly would have been 

better off here without the union[.] 
I can tell you that no reductions will be made if 
you get rid of the union.  Also, since the union has 
no power to deliver wage and benefit increases, the 
UFCW can make you all sorts of promises.  If you 
have any questions, please let me know.  Thank you. 
[GC Exh. 22(b). Emphasis in original.] 
 The judge states that the 
ﬁNoticeﬂ contains no promise 
of benefit or threat of reprisal or force, and is therefore 
ﬁneither an unfair labor prac
tice nor evidence of an unfair 
labor practice.ﬂ  Emphasizing the Respondent™s dis-
claimer of any promises, ﬁbecause that would be illegal,ﬂ 
the judge concludes, without citation to any supporting 
precedent, that the complaint allegations are not justified.   
Contrary to my colleagues, I would reverse the judge, 
who failed to appreciate how
 the ﬁNoticeﬂ implicitlyŠ
indeed, artfullyŠconveys a clear message to its intended 
audience that continued union representation was not to 
their advantage.  Even if its explicit language seems in-

nocent at first glance, the ﬁNoticeﬂ let employees know 
that the Respondent would not only maintain the status 
quo if they abandon union representation, but would also 
make improvements in wages and benefits. 
The subject of the ﬁNoticeﬂ is improvements in wages 
and benefits.  The overt message is that were it not for 
outside constraints, things would be better.  The underly-
ing message is that if, and when, the Respondent is freed 
of these hindrances, it will make improvements.   
In the first paragraph, the Respondent cites legal con-
straints for its inability to respond to questions about 
possible improvements.  At the same time, the text high-
lights that if the Respondent 
could promise improve-
ments, it 
would 
do so.  Thus, Langdale states, ﬁEven 
though I have strong feelings about this, because of the 

law I have to be very careful about what to say.ﬂ  The 
Respondent™s desire to make a promise (ﬁstrong feel-
ingsﬂ) is plain, but the law 
prevents an explicit promise 
(ﬁI have to be very carefulﬂ).  The resultŠas the readers 

of the ﬁNoticeﬂ surely understoodŠis an implicit prom-
ise. In the second paragraph, the Respondent blames the 
Union for stifling wage rates and delaying the implemen-
tation of raises: ﬁ[W]e wanted to give wage increases 
immediately.  Instead, we had to go through the negotia-
tion process.ﬂ  Here, in less subtle language than the first 
paragraph, the Respondent implies that it stands willing 
to pay employees more, once the obstacles of collective 
bargaining are removed.  
Disparagement of the Un
ion and the collective-
bargaining process continues in the third paragraph.  
Comparing the compensation rates of this plant with its 
nonunion facilities (but again noting the prohibition 
against promises), the Resp
ondent states, ﬁ[Y]ou cer-
tainly would have been better off here without the un-

ion.ﬂ  Thus, the Respondent suggests again that once the 

Union is gone, the Respondent will provide the ﬁlarger 
increasesﬂ enjoyed at 
the nonunion plants.
4 In the final paragraph, the Respondent adds a twist to 
its message. In the course of promising not to reduce 
benefits, the Respondent points out that precisely be-
cause the Union cannot deliver improvements, it 
can make promises.  The clear implication is that the Re-

spondent can and will deliver improvements, even 
though it cannot promise them.  In context, of course, the 
words do convey a promise of improvements.   
The rhetoric of the ﬁNoticeﬂ is artful, to be sure.  But 
its message remains unlawful. Carefully disclaiming a 

promise to make improvements, while indicating a desire 
to make a promise and act on it; holding the Union re-
sponsible for employees not getting raises, while 
suggesting that raises will be forthcoming once the 
Union is gone; noting the ability of the Union to make 

promises but not to make improvements, while 
promising that the Company will make no reductions if 
the Union is voted outŠtaken together, these rhetorical 
devices undeniably amount to the promise of benefit 
designed to encourage disaffec
tion from the Union.  See, 
e.g., Mervyn™s, 240 NLRB 54, 56Œ58 (1979); 
West-minster Community Hospital
, 221 NLRB 185 (1975).  
                                                          
The nature of the ﬁNoticeﬂ is
 even clearer when Lang-
dale™s speeches are considered.  Whether or not they vio-

lated Section 8(a)(1) in and of themselves, the speeches 
certainly helped create the co
ntext in which the ﬁNoticeﬂ 
would be understood.  There, Langdale said that the Re-
spondent would ﬁprobably save more money by keeping 
the union in here and continuing to drive a hard bargain.ﬂ  

The clear implication would be
 repeated in the ﬁNoticeﬂ: 
wages and benefits will go up, if and when the Union is 
gone.  At that point, as 
the speeches observed, there 
would be ﬁa team with a real family atmosphere.ﬂ  The 
Board has not hesitated to find an implied promise in 
such a message.  See, e.g., 
Grede Plastics, 219 NLRB 
592, 593 (1975).   
 4 While giving lip service once again in this paragraph to the prohi-
bition against making promises, th
e Respondent nevertheless manages 
to hold out the enticement of better days to come.   
 LANGDALE FOREST PRODUCTS CO. 605This is not a case where an
 employer simply compared 
benefits at its organized and unorganized facilities, while 
emphasizing that it could make no promises.  Compare,
 TCI Cablevision
, 329 NLRB 700 (1999).  The respon-
dent clearly communicated its desire to make an explicit 

promise and to act on it, identifying the law and the un-
ion as obstacles to this desire, and pointedly distinguish-

ing its own capacities from those of the union.  Of 
course, ﬁ[i]t is immaterial that
 an employer professes that 
he cannot make any promises, if in fact he expressly or 
impliedly indicates that specific benefits will be 
granted.ﬂ 
Michigan Products
, 236 NLRB 1143, 1146 
(1978).  See, e.g., 
Lutheran Retirement Village
, 315 
NLRB 103 (1994).  Here, indeed, the disclaimer of any 
promises was a means to convey a promise. Finally, the 
fact that the Respondent™s promises were implied rather 
than express makes them no less pernicious.  See 
Bakers-
field Memorial Hospital
, 315 NLRB 596, 600 (1994).  
Despite the majority™s contention, I do agree that an 
employer is entitled: to compare the wages and benefits 
at its nonunion facilities with those at its unionized loca-
tions; to state an opinion, based on that comparison, that 
employees are better off without a union; and to explain 
the advantages and disadvantages of collective bargain-
ing to its employees, so long as these statements are not 
accompanied by threats or prom
ises.  The majority and I 
differ over whether the Respondent here made a promise.  
I believe it didŠcarefully, indeed cleverly, but still 
unlawfullyŠby presenting the Union as the only obsta-
cle between employees and higher wages.  For purposes 
of the Act, of course, an implicit promise is no different 
than an explicit one, though it certainly represents the 
shrewder legal choice.  It is
 a tribute to the Respondent™s 
skill that it managed to convey its message to unit em-

ployees even while convincing my colleagues that it did 
not.   
Accordingly, I find that the Respondent™s ﬁNotice to 
Employeesﬂ unlawfully interfered with employees™ Sec-
tion 7 rights in violation of Section 8(a)(1) of the Act.  
Given its timing, nature, tendency to cause employee 
disaffection, and effect on employee morale, this viola-

tion, in turn, tainted the employee petitions that led the 
Respondent to withdraw recognition from the Union.  
See, e.g., Bridgestone/Firestone, Inc.,
 332 NLRB 575, 
576 (2000).  See generally 
Master Slack Corp.
, 271 
NLRB 78, 84 (1984) (identifying factors to be weighed 
in determining causal relationship between unfair labor 

practices and decertificati
on petition).  Thus, I would find that the Respondent also
 violated Section 8(a)(5) of 
the Act when it withdrew recognition from the Union. 
  David S. Cohen, Esq.,
 for the General Counsel. 
W. Melvin Haas III, Esq. and Jeffery L. Thompson, Esq. (Haynsworth, Baldwin, Johnson & Harper), 
of Macon, Georgia, for the Respondent. 
James D. Fagan, Esq. (Stanford, Fagan & Giolito),
 of Atlanta, Georgia, for the Charging Party. 
DECISION STATEMENT OF THE CASE 
KELTNER W. LOCKE, Administ
rative Law Judge.  In this 
case, the General Counsel of 
the National Labor Relations 
Board (the General Counsel or the Government and the Board) 
alleges that Langdale Forest
 Products Company (the Respon-
dent or the Company) violated Section 8(a)(1) of the National 
Labor Relations Act (the Act) by encouraging employees to 
give up their representation by United Food & Commercial 
Workers Union, Local 1996, AFLŒCIO (the Union or the 
Charging Party).  The General Counsel also alleges that the 
Respondent withdrew recognition from the Union in violation 
of Section 8(a)(5) and (1) of the 
Act, and further contends that 
even if the Company™s actions did not violate existing law, the 
Board should overrule certain precedents and make the conduct 
illegal.  I find the government 
has not proven its case, and rec-
ommend that the complaint be dismissed entirely. 
I heard this case in Valdosta, Georgia, on February 18 and 
19, 1997, and have considered the parties™ posthearing briefs.
1  The Facts 
Respondent is a Georgia corporation engaged in the manu-
facture of utility poles and othe
r lumber products.  It admits, 
and I find, that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the National Labor 
Relations Act (the Act). 
The Respondent also admits, and 
I find, that the Union is a 
labor organization within the m
eaning of Section 2(5) of the 
Act.  In June 1964, the Board certified the Union™s predecessor 

as the exclusive collective-bargaining representative of a unit 
consisting of production and maintenance employees, including 
truckdrivers, employed at the Re
spondent™s facility in Valdosta, 
Georgia. The Respondent entered into successive collective-bargain-
ing agreements with the Union or its predecessor, which cov-
ered the bargaining unit employees.  The last of these agree-
ments expired on November 21, 1996, at the end of its 3-year 
term. 
Beginning in early July 1996, ce
rtain of Respondent™s em-
ployees signed and got other em
ployees to sign petition forms 
headed ﬁWE, THE UNDERSIGNED EMPLOYEES OF 

LANGDALE FOREST PRODUCTS CO., NO LONGER 
WISH TO BE REPRESENTED BY THE UNION.ﬂ  Addition-
ally, some employees signed indi
vidual cards or slips bearing 
                                                          
 1 Respondent has moved to correct the transcript of the hearing.  Ad-
ditionally, I have found certain other typographical errors in the tran-
script.  I order the transcript corre
cted in accordance with the changes 
set forth in app. B to this decision [omitted from publication].  Other-
wise, I deny Respondent™s motion.  
Respondent also moved to strike 
portions of the briefs filed by the General Counsel and the Charging 
Party.  I deny this motion. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 606this language, rather than a pe
tition form.  On August 26, 1996, 
employee Jerome Smith filed a decertification petition based 
upon this showing of interest. 
The record does not establish th
at the Respondent initiated or 
sponsored such petitions, and the complaint does not allege that 
Respondent did.  Similarly, there is no allegation that the Com-
pany granted paid time off to any employees so that they could 
circulate the petitions, or paid the expenses of such employees 
to do so. However, the complain
t does allege that the Respon-
dent solicited and encouraged its employees to sign such peti-

tions.  Those allegations will 
be discussed individually in 
chronological order. 
A. The August 28Œ30, 1996 Speeches 
Complaint
2 paragraphs 6(a), (b), and (c), respectively, allege 
that in meetings w
ith employees during the period August 28, 
1996, through August 30, 1996, Res
pondent™s general manager, 
James Langdale, violated Section 
8(a)(1) of the Act.  Specifi-
cally, the complaint alleges La
ngdale impliedly promised to 
increase wages and improve bene
fits if employees ceased sup-
porting the Union, solicited and encourage employees to sign a 
ﬁdisaffection petitionﬂ renouncing
 their support for the Union, 
and solicited and encouraged employees to resign from the 

Union and revoke their dues-checkoff authorizations. 
During this 3-day time period, there were a number of meet-
ings.  At each, Langdale read the same prepared speech, which 
stated, in its entirety, as follows: 
 Good to see everyone.  I hope everyone knows me.  
I™m Jim Langdale.  I™ve been yo
ur general manager for the 
past 8 months.  Let me get right to the point.  We received 
word yesterday that employees 
here have filed a petition to 
get rid of the UFCW union.  
Quite frankly, I™m real proud 
of you for doing this.  I™m glad that many of you feel like 
me that we™re better off 
without a union here now. 
Of course, most of you all know this union™s been 
around here for a long timeŠas I understand it, for over 
thirty years.  Heck, this union™s been around here longer 
than I have been alive.  I appreciate the fact, that over the 
years, several of our older 
employees have told me why 
this union came in here to begi
n with.  We did some things in this company and around this part of the country to 
blacks I™m not proud of.  It was wrong.  I can understand 
why you all went after this union.  Obviously at 24 years 
of age I wasn™t around thenŠbut my family was.  We all 
take responsibility for the discrimination and the unfair 
treatment that took place.  Th
at certainly doesn™t change 
anythingŠbut I want you to 
know exactly how I feel. 
Secondly, I want you to know that I will not tolerate 
any discrimination now or in th
e future.  All our older em-
ployees have made enormous
 contributions to our com-
pany over the years.  You have worked long and hard in 
very difficult circumstances to make us successful.  I 
pledge to you that I will never forget that.  I consider this 
decertification petition as giving us a second chance.  We 
can™t change the past but we
 can do something about the                                                           
 2 The General Counsel amended the co
mplaint orally at hearing.  By 
ﬁComplaint,ﬂ I refer to the complaint as amended. 
future.  It™s a second chance fo
r all of us as managers. As 
for me, I do not want to blow this chance. 
Let me talk about this decertification petition and what 
it means.  You may know that our contract expires at the 

close of business on November 21, 1996.  We have noti-
fied the union that even though we have a bargaining ses-
sion scheduled for October the 9th, that it is our intent to 
terminate the agr
eement on the 22nd of November.  Nor-
mally the NLRB will conduct an election within 45 days 
after the decertification petition is filed.  That would mean 
we would have an election around the first or second week 
in October.  About 6 or 7 weeks from today.  We™ll have 
plenty of time between now and then to give you the exact 
time and place of the election. 
In the meantime, we still have an obligation to bargain 
with the union over the contract that™s in place.  With a 
decertification petition filed there™s a quirk in the law, that 
even though a decertification petition is filed, we still have 
to bargain with the union unless the company has been no-
tified that more than 50% of the employees have signed 
the petition.  If that occurs, then the company can with-
draw from bargaining and withdraw recognition from the 
union.  In other words, if you all give us more signatures 
so that you exceed the 50% mark the union will be gone.  
If this doesn™t occur, any contract that would be reached in 
bargaining before the current contract expires on Novem-
ber the 21st would be null and void if you all voted the un-
ion out. When we got notice of this petition we really had sev-
eral options.  Actually three choices.  Our first choice was 
to use this decertification petition to cut a deal with the un-
ion.  Last time the union was so afraid of not reaching a 
contract that they jumped on our first offer.  At your ex-
pense, they saved us a lot of 
money in our last contract.  
So from a pure business standpointŠit™s clear that the 
company could save money with the union.  But there™s 

more to this business than just money.  Certainly we™ve 
got to make a profit.  We feel you deserve a company that 
really cares about you and shows it.  Our second choice 
was to be neutral and not do anything and let you make up 
your mind without any input from us.  But our final 
choiceŠour third choice was to 
work as hard as we could 
at communicating our views and letting you know how we 

feel about this decision. 
In any event, we expect the union to campaign hard 
and if we didn™t do anything, then the union would be out 
there campaigning against our employees who worked so 
hard on this petition. 
Speaking of union campaigningŠI have received in-
formation that the union has been telling you that if you 
vote them out, the company is going to reduce your 
wages/benefits and pensions.  Th
at is an absolute lie.  Let 
me state this as clearly as I can.  If you vote the union out, 
we will not cut your wages and we will not take away any 
of your fringe benefits.  Th
e union is only trying to use 
scare tactics to frighten you into voting for them.  Don™t 

let them do that to you.  Ignore 
their scare tactics.  I feel so 
 LANGDALE FOREST PRODUCTS CO. 607strongly about thisŠI™m going to put a guarantee in writ-
ing that we will not cut your wages or benefits. 
In making this decision, we analyzed the pros and 
cons.  Here™s what we thought 
about.  First, we know that 
a campaign will cost us money.  Unfortunately, we™ll have 

to pay those damn lawyers to make sure we do things 
right.  Quite frankly, if I never have to deal with another 
lawyer or union representative I™ll be happyŠreal happy.  
They drive me crazy.  But we know, the union will try to 
file unfair labor practice charges and all that stuff, so we 
have to have an attorney.  A
nd of course it will take time 
and effort to work on this and take time away from our 
normal duties so it will be expensive to wage a campaign. 
Second, there™s no guarantee that the union will be 
voted out.  That decision is y™alls.  We certainly don™t 
know for sure how it will turn out, so we could spend all 
this effort and money and y™al
l could still be stuck with 
this union here. 
Third, as I said with the uni
on in here we™ve been able 
to save a lot of money in negotiating our contract.  As you 
know, wages and benefits have not increased much at all 
in the past several years.  CertainlyŠsignificantly under 
the national average.  Apparently the union has agreed to 
all of this because they™ve had no strength or don™t care 
anymore.  So getting the union out of here would not save 
us money.  That™s for sure, in
 fact we would probably save 
more money by keeping the union in here and continuing 

to drive a hard bargain.  Now fourth, we know that the un-
ion is going to scream and rais
e all kind of hell if we fight 
them.  So those are all the negatives. 
On the other hand, we have a large number of employ-
ees who don™t want this union in here.  I know from talk-
ing with your managers and supervisors that they don™t 
want the union in here.  I sure know that I don™t want the 
union in here.  I™d like to see a new era begin where we are 
truly a family.  Where we worked together as a team with 
a real family atmosphere of mutual respect and trust.  I 
know as managers we have to earn your trust everyday.  I 
understand that many of you would like to see what would 
happen here if there weren™t a 
union.  I think you deserve 
that chance and the chance to have a real family atmos-

phere. I™m real excited about this myself and I™m committed 
to spending a lot of time over the next several weeks be-
fore this election to be able to
 talk with you in detail about 
what all of this means.  As I told you earlier, we have told 
the union of our intention to terminate this agreement 
when it expires on November the 22nd.  That means eve-
rything will go back on the table.  Everything would be 
bargained for.  Everything would be up for grabs.  You all 
know in bargaining there is nothing certain. 
With regard to the union I know many of you are pay-
ing dues to the unionŠspending money paying for them to 
represent you.  That is your 
choice.  It™s your money.  
You™ve worked hard for it.  I™m not going to tell you how 
to spend your money.  If you want to pay it to the unionŠ
that™s your business.  On 
the other hand, many people 
have asked how they can get out of the union.  Well if you 
have any questions about how to do that it™s covered by 
the checkoff authorization on the last page of your con-
tractŠpage 55, which requires you to give the company 
written notice of stopping your dues.  Or you can just see 
personnel. Other people have indicate
d that while they haven™t 
paid union dues they may still vote for the union because 
they feel they need it as a security blanket.  Perhaps they 
can™t in their minds erase the memories of the past.  
Maybe they™re concerned about whether they™ll be treated 
fairly and maybe they™re concerned that if the union™s 
goneŠthey™re not sure that the company will do right by 
them.  Well, first of all you™ve got my word, for whatever 
it™s worth to you, that we are going to do what™s right.  But 
more importantly, it would make no sense for us to make 
the decision to communicate to
 you our views against this 
unionŠif we were not prepared to do what was right.  We 

know it™ll probably cost us mo
re money this way but we 
feel you deserve it and we want to take responsibility for 

your future and be held acc
ountable.  We know that if we 
don™t do what™s right, then you can go get this union back 
here in a heartbeat.  I think that™s the best insurance 
you™ve got. 
I don™t think this union has represented you very well 
for at least the past 10 years.  I think you know that.  Their 
approach has been to sell you all out for some dues 
money. 
Since I™ve been your general manager I see a change.  
I see us communicating and being honest with each other.  
That™s the approach I want to haveŠthat™s the way I want 
to manage this plant.  I want us working together without 
the interference of lawyers and union repsŠjust usŠ
working together as a team
.  I don™t like the approach 
we™ve taken with this union where we were out to just get the best deal we could for the company and basically the 
hell with our employees.  I don™t want to have that ap-

proach.  I would like for us to say our employees have 
voted the union outŠthey fought for us and we need to 
fight for them.  I™ll commit to you that I™ll do just that.  
Let™s get rid of this union and let™s get back to working to-
gether as a family.  Thanks. [GC Exh. 21.]
3   Based upon my observations of th
e witnesses at hearing, I 
credit the of testimony Jame
s Hickman and Ja
mes Langdale.  
That testimony establishes, and I find, that the speech was read 

verbatim. Langdale also signed a ﬁNo Cut Guarantee,ﬂ which stated, 
ﬁI, Jim Langdale, Guarantee You, The Employees of Langdale 
Forest Products, That If You Vo
te The Union Out, Langdale 
Will Not Cut Your Wages And Will Not Take Away Any Of 

Your Benefits Or Pensions
.ﬂ  (GC Exh. 22(a).)  
As stated above, the compla
int alleges that Langdale™s statements interfered with, restrained, and coerced employees 
in the exercise of employees S
ection 7 rights, in violation of 
                                                          
 3 The original text was all in capital letters.  I have rendered it in 
capitals and lower case for ease of reading. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 608Section 8(a)(1) of the Act.
4   In determining whether these 
statements are unlawful, I must also follow Section 8(c) of the 
Act, which states, ﬁT
he expressing of any views, argument, or 
opinion, or the dissemination th
ereof, whether in written, 
printed, graphic, or visual form
, shall not constitute or be evi-
dence of an unfair labor practice under any of the provisions of 
this Act, if such expression cont
ains no threat of reprisal or 
force or promise of benefi
ts.ﬂ  29 U.S.C. §158(c). 
By its terms, Section 8(c) does not protect speech which con-
tains a ﬁthreat of reprisal or for
ce or promise of benefits.ﬂ  The 
statements at issue here do not c
ontain any threat of reprisal or 
force, and the complaint does not allege any threat.  However, 
the complaint does allege an 
implied promise of benefits. 
The complaint does not state what specific words constituted 
the alleged unlawful implied promise of benefits.  However, the 
speech includes the following candidates: 
 1. Langdale pledged he woul
d never forget that em-
ployees had worked ﬁlong and hard and in very difficult 

circumstances to make us successful.ﬂ 
2. If employees voted the Union out, the Company 
would not cut wages or take away any fringe benefits. 
3. Langdale pledged, ﬁWe are going to do what™s 
right.ﬂ  The first statement, Langdale™s pledge never to forget the 
employees™ hard work, does not 
mention employee wages or 
benefits.  I find it too vague to constitute a promise of benefit 
within the meaning of Section 8(c).  Moreover, this statement 
occurs in the context of an apology for racial discrimination of 
the past.  It does not, on its face, promise any reward if em-
ployees rejected the Union. 
The second statement, that the Company would not cut 
wages or take away fringe benef
its if the employees voted out 
the Union, reinforced by Langdale™s ﬁNo Cut Guarantee,ﬂ cer-
tainly does say something about 
benefits.  However, a state-ment that existing benefits will not be cut is different from a 
promise of new benefits.   
Moreover, I find that Langdale 
gave this assurance because 
he had received reports that those favoring the Union were 
claiming that if the employees voted the Union out, the Com-
pany would cut wages and benefits.  His speech itself places the 
ﬁno cutﬂ pledge in the context of such reports, which Langdale 
called ﬁan absolute lie.ﬂ  I find 
that Langdale did not make an 
unlawful promise by assuring employees that existing benefits 
would not be cut. 
Finally, there is Langdale™s pr
omise to ﬁdo what™s right.ﬂ  
The General Counsel contends that this statement constitutes a 
veiled promise to pay more wage
s or benefits if the Union is 
                                                          
 4 Sec. 8(a)(1) makes it an unfair 
labor practice for an employer ﬁto 
interfere with, restrain, or coerce empl
oyees in the exercise of the rights 
guaranteed in section 7ﬂ of the Act.  29 U.S.C. §158(a)(1).  Sec. 7 of 
the Act grants employees the ﬁright to
 self-organization, to form, join, 
or assist labor organizations, to ba
rgain collectively through representa-
tives of their own choosing, and to 
engage in other concerted activities 
for the purpose of collective bargaining or other mutual aid or protec-
tion,ﬂ and also ﬁthe right to refrain from any or all of such activities.ﬂ  
29 U.S.C. §157. 
voted out.  However, when the ﬁdo what™s rightﬂ language is 
read in context, it convey
s a wholly different message. 
Langdale began his speech with an apology for racial dis-
crimination of the past.  He expressed the opinion that 30 years 
earlier, employees had selected the Union as protection against 
such invidious discrimination.  
He also suggested that some employees might still have lingering fears about how they 
would be treated if the Union were not there.  Responding to 
those concerns, Langdale gave his word ﬁthat we are going to 
do what™s right.ﬂ In this context, Langdale™s ﬁdo what™s right statementﬂ sim-
ply promised that the Compan
y would obey the law, which 
prohibits racial discrimination. 
 Moreover, this statement did 
not suggest that the Company pr
esently was discriminating and 
would stop if the Union were voted out.  Rather, Langdale 
made it clear that he did not approve of what had happened in 
the past, and would not return to those practices.  The ﬁdo 
what™s rightﬂ statement, in this 
context, is a promise to obey the 
law, not an unlawful 
promise of benefits. 
In another context, Langdale referred to the Company taking 
responsibility and being held accountable for the employees™ 
future, and added, ﬁWe know that
 if we don™t do what™s right, 
then you can go get this union back 
here in a heartbeat.  I think 
that™s the best insurance you™ve got.ﬂ  This statement also did 
not constitute a promise of benefits.  Rather, it simply pointed 
out that if the Company didn™t act in a manner satisfactory to 
the employees, they could select a union to represent them. 
In sum, I find that neither Langdale™s speech nor the ﬁNo Cut 
Guaranteeﬂ contained any threat or
 force or promise of benefit.  
Therefore, they do not constitu
te an unfair labor practice or 
evidence of an unfair labor 
practice.  29 U.S.C. §158(c). 
B. Statement in Company Newsletter 
Complaint paragraph 7 alleges that on August 30, 1996, in 
the Whispering Pine
 newsletter mailed to employees, the Re-
spondent promised to increase wa
ges and improve benefits if 
employees ceased supporting the Un
ion.  That newsletter in-
cluded the following notice, wh
ich was signed by Langdale: 
NOTICE TO EMPLOYEES I have been asked whethe
r we will make improve-
ments if the union is voted out
.  I can™t make any promises 
about that during this election process because that would 
be illegal.  Even though I have
 strong feelings about this, 
because of the law I have to be very careful about what to 
say. 
If there is no union, the law would allow us to make 
improvements without first having to bargain with the un-
ion about those improvements.  There have been several 
times during this contract where we wanted to give wage 
increases immediately.  Instea
d, we had to go through the 
negotiation process with the union before we could put 
those increases into effect.  Keep in mind that it was the 
Company that told the union we wanted to make increases. 
Without a union, there is no requirement to bargain be-
fore we give an increase.  Again, I can™t promise you that 
we will grant benefit and wage increases if the union is 
voted out.  However, based on the small increases negoti-
 LANGDALE FOREST PRODUCTS CO. 609ated by UFCW here, compared with the larger increases 
given in our other non-union 
facilities, you certainly 
would have been better off 
here without the union[.] 
I can tell you that no reductions will be made if you 
get rid of the union.  Also, since the union has no power to 
deliver wage and benefit increases, the UFCW can make 
you all sorts of promises.  
If you have any questions, 
please let me know.  Thank you. 
 (GC Exh. 22(b) (emphasis in original).) 
This statement does not contain 
any promise of benefit.  To 
the contrary, it expressly states ﬁI can™t make any prom-
ises. . .because that would be ill
egal.ﬂ  Additionally, it does not 
contain or constitute a threat or force, and therefore is neither 
an unfair labor practice nor eviden
ce of an unfair labor practice.  
29 U.S.C. §158(c).  The allegations in complaint paragraph 7 
are not justified, and I recommend they be dismissed. 
C. The September 4Œ6, 1996 meetings 
Complaint paragraphs 6(d) and (e) allege, respectively, that 
during meetings with employee
s conducted September 4, 1996, through September 6, 1996, Respondent, through General 

Manager Langdale, solicited a
nd encouraged employees to 
resign from the Union and revoke
 their dues-checkoff authori-
zations, and impliedly 
promised to increas
e wages and improve 
benefits if employee
s ceased supporting the Union.  Complaint 
paragraph 8 alleges that during 
meetings with employees Sep-
tember 4, 1996, through Se
ptember 6, 1996, Respondent, through Technical Director James Hickman, impliedly prom-
ised to increase wages and improve benefits if employees 
ceased supporting the Union. 
To support these allegations, the General Counsel adduced 
testimony from Lawrence Griffi
th, an employee who attended 
one of the meetings.  According to Griffith, Langdale discussed 
the differences in pay rates 
earned by the Respondent™s em-
ployees and the rates earned at certain other companies.  Grif-
fith testified that Langdale, ﬁsai
d the [employees at] other com-
panies, their pay was a little higher because they were non-
Union and because we were Union, that™s why we had a lower 
pay. . .I remember [Langdale] had said that on the [decertifica-
tion] petition they had 200 percent, they had pretty close to 200 
percent and he would be happy to see it get to 200 percent.ﬂ 
(Tr. 292Œ293.) 
I do not credit Griffith.  Langdale impressed me as being 
precise and methodical, and it se
ems unlikely that he would use 
the extravagant phrase ﬁ200 per
cent.ﬂ  Additionally, although 
Griffith testified that about 12 people were in the room when 
Langdale made the ﬁ200 percentﬂ
 statement, no witness cor-
roborated this testimony.
5  Based on the testimony of Lan
gdale and Hickman, whom I 
credit, I find that they did not promise to raise wages or im-
prove benefits if employees c
eased supporting the Union.   
With respect to the allegati
on that General Manager Lang-
dale solicited and encouraged employees to resign from the 
Union and revoke their dues-checkoff authorizations, the evi-
dence does not establish that he
 made any statement about re-
                                                          
                                                           
5 Langdale did refer to employee
s paying $200 per year in union 
dues.  (GC Exh. 24.) 
signing union membership or revoking checkoff authorization 
in the speeches he gave on September 4 through 6, 1996.  
However, in the earlier speeches which Langdale gave to em-
ployees on August 28 through 30, 1996, he did state, ﬁ[I]f you 
want to pay [dues] to the UnionŠthat™s your business.  On the 
other hand, many people have asked how they can get out of 
the Union.  Well, if you have any questions about how to do 
that it™s covered by the checkoff authorization on the last page 
of your contractŠpage 55, which requires you to give the 
Company written notice of stopping your dues.  Or you can just 
see Personnel.ﬂ  (GC Exh. 21.) 
This statement does not constitute an unlawful solicitation of 
employees to resign from the Union or revoke their dues-
checkoff authorizations.  The Board has stated that it ﬁis clear 
that, under Section 8(c), and employer may lawfully furnish 
accurate information, especially in response to employees™ 
questions, if it does so without 
making threats or promises of 
benefits.ﬂ  Lee Lumber & Bldg. Material,
 306 NLRB 408, 409 (1992), citing Eagle Comtronics, 263 NLRB 515 (1982).  See 
also 
Lee Lumber & Bldg. Material Corp
., 322 NLRB 175, 176, 
fn. 6 (1996).  The evidence does not establish that either Lang-
dale or Hickman unlawfully soli
cited employees to resign from 
the Union or revoke their dues-checkoff authorizations.
6  Therefore, I recommend that these allegations be dismissed. 
D. The Alleged Interroga
tion by Supervisor Jones 
Complaint paragraph 9(a) alle
ges that sometime between 
August 28, 1996, and September 6,
 1996, Pole Mill Supervisor 
Albert Jones interrogated employees concerning their support 
for the Union, and solicited s
upport for the revocation of the 
Union™s representative status. 
Employee Mizell Williams Sr. testified that on one occasion 
when he was in the bathroom, Supervisor Jones pointed to a 
sticker on Jones™ hardhat and asked Williams if he wanted to 
wear one.  This sticker displayed the word ﬁUNIONﬂ in a circle 
with a slash through it.  (Tr. 304Œ305.) 
Jones admitted having such a sticker on his hard hat, but de-
nied ever discussing it with Williams.  I credit Williams. 
At this time, Williams had been the Union™s shop steward for 
about 5 or 6 years.  He was actively campaigning against the 
decertification petition, and encouraging employees who had 
left the Union to return to it.  (Tr. 309.)  Moreover, on cross-
examination, Williams testified that when Supervisor Jones 
asked him if he wanted a st
icker Jones ﬁwas laughing, you 
know, laughing about it.ﬂ  (Tr. 308.) 
In these circumstances, Jones™ statement did not interfere 
with, restrain, or coerce Williams in the exercise of Section 7 

rights, and was not unlawful.  See 
Rossmore House, 269 NLRB 1176, 1177Œ1178 (1984).  I recommend that this allegation be dismissed.
7  6 Even were I to credit Griffith™s testimony, which I do not, I would 
not find that it established either an unlawful promise of wage or bene-
fit increases, or an unlawful solicitati
on of employees to resign from the 
Union or withdraw their due
-checkoff authorizations. 
7 Additionally, I do not find any causal connection between this re-
mark and the Union™s loss of majority support.  
Lee Lumber & Bldg. 
Material Corp., 322 NLRB at 177. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 610E. Alleged Interrogation by Manager Stalvey 
Complaint paragraph 9(b) alleges that sometime between 
August 28 and September 6, 1996, Trucking Manager Rodney 
Stalvey interrogated employees 
concerning their support for the 
Union and solicited support for the revocation of the Union™s 
status as the employees™ representative.  The evidence does not 
establish such a violation.  Therefore, I recommend that these 
allegations be dismissed. F. Withdrawal of Recognition and Refusal to Bargain 
Complaint paragraph 11(a) al
leges that on September 6, 1996, the Respondent withdrew its recognition of the Union as 
the exclusive collective-bargaining representative of the em-
ployees in the unit.  Respondent 
has denied this allegation, but 
admitted that on September 6, 1996, it announced that it 
would withdraw recognition when the collective-bargaining agreement 
expired. 
Respondent has admitted the allegations in complaint para-
graph 11(b), that on September 6, 1996, it canceled a bargain-
ing session and announced its inte
ntion to refuse to bargain 
with the Union for a collective-bargaining agreement to suc-
ceed the one expiring at midnight, November 21, 1996.  The 
Respondent has also admitted that it has continued to refuse to 
bargain with the Union.
8  Hickman credibly testified that
 as of September 6, 1996, the 
Respondent had received petitions signed by 109 of 197 em-
ployees in the bargaining unit.  The documentary evidence 
supports this testimony.  (R. Ex
h. 5.)  Therefore, I find that 
Respondent had a good-faith doubt, based upon objective evi-
dence, that the Union continued to enjoy the support of a 
majority of employees in the bargaining uni
t.                                                           
As discussed above, I have concluded that Respondent did 
not commit unfair labor practices which would have interfered 
with, restrained, or coerced its employees in deciding whether 

they wanted the Union to represent them.  Therefore, the peti-
tions which the employees signed 
were free of unlawful taint, 
and the Respondent acted lawfully
 in refusing to negotiate a 
new collective-bargaining agreement with the Union, and in 

announcing that it would withdraw recognition from the Union 
upon the expiration of the collective-bargaining agreement then 
in effect.  I recommend that these allegations be dismissed. 
 8 The Respondent sent the Union a 
September 6, 1996 letter stating:  
We have been presented with a petition and other documentation 
signed by a majority of bargaining unit employees, in addition to other 
evidence of employee sentiment constituting conclusive objective 
proof that the United Food and Commercial Workers Union no longer 
represents a majority of employees at
 the Valdosta facility.  We must 
therefore withdraw from bargaining, not attend the October 9, 1996 
meeting, or any other meetings, concerning bargaining for a new con-
tract.  Langdale Forest Products Co. will furthermore withdraw recog-
nition from your union effective 12:01 a.m.
 on November 22, 1996.  
Langdale, of course, will honor all of its obligations under the existing 
collective bargaining agreement, which expires on November 21, 
1996.  [GC Exh. 27.]
 G. Announcement of Uilateral Changes in Wages, Benefits, 
and Work Rules 
Complaint paragraphs 12(a), (b),
 and (c), as amended at the hearing, allege that on or about
 October 31, 1996, in meetings 
with employees, and in mailings to employees on or about No-
vember 8, 1996, the Respondent
 announced to its employees 
that it would raise wages by 8-percent ﬁacross the boardﬂ at the 
expiration of the collective-bargaining agreement then in effect, 
and that on January 1, 1997, it would implement a new health 
plan and an employee manual with workplace rules different 
from those in the collective-bargaining agreement.  The Re-
spondent admitted the substa
nce of these allegations. 
Because the Respondent lawfully withdrew recognition from 
the Union, based upon objective considerations that the Union 
no longer represented the majority of the unit employees, it 
could lawfully change
s wages and benefits 
unilaterally, without 
bargaining with the Union.  Therefore, I recommend that these 
allegations be dismissed. H. Soliciting Employee
s to Abandon the Union 
Complaint paragraph 10 alleges 
that on or about November 
8, 1996, by a written ﬁImportant Notice,ﬂ the Respondent solic-
ited and encouraged employees to refuse to support the Union.  
Respondent denied this allegation. 
The evidence does not establish th
is allegation.  Therefore, I 
recommend that it be dismissed. 
I. Wage Increase on November 22, 1996 
Complaint paragraph 12(d) alleges that effective on or about 
November 22, 1996, Respondent 
raised wages for all unit em-
ployees by 8 percent.  Respondent
 admits the substance of this 
allegation. The wage increase went into effect the day after the collec-
tive-bargaining agreement expired.  Respondent lawfully had 
withdrawn recognition from the Union and had no duty, at this 
point, to bargain with it.  Therefore, the wage increase was 
lawful.  I recommend that this allegation be dismissed. 
J. Other Alleged Unlawful Unilateral Changes 
As amended at the hearing, complaint paragraph 12(e) al-
leges that on or about December 6, 1996, the Respondent noti-
fied all employees by memo th
at pension benefits would be 
doubled, effective January 1, 1
996.  Paragraph 12(f) alleges 
that sometime in mid-December 1996, the Respondent issued 
an employee handbook to unit empl
oyees, implemented a new 
complaint resolution procedure, and made other changes in 

rates of pay, wages, hours of 
work, and other terms and condi-
tions of employment.  Paragraph 
12(g) alleges that on or about 
January 1, 1996, the Respondent 
increased employees™ pension 
benefits and implemented new heal
th insurance, life insurance, 
and prescription drug benefits for unit employees. 
The Respondent admits the substance of all of these allega-
tions.  In view of my finding that the Respondent lawfully 

withdrew recognition from the Union, I conclude that Respon-
dent had no duty to bargain with the Union before making these 
changes.  Therefore, it acted lawfully. I recommend that these 
allegations be dismissed.  LANGDALE FOREST PRODUCTS CO. 611K. The General Counsel™s Alternative Theory 
The General Counsel argues that even if the evidence does 
not establish a violation under 
current precedents, the Board 
should overrule its previous decisions and adopt a new stan-
dard.  Specifically, the General Counsel contends that the 
Board should hold that an employer should not be allowed to 
withdraw recognition from an incumbent union unless there has 
been a secret-ballot election in which a majority of employees 
voted against continued representation. 
The General Counsel concedes th
at this position does not re-
flect the current law.  Since the Board™s current precedents bind 
me, it would not be appropriate fo
r me to consider the General 
Counsel™s arguments agai
nst these precedents. 
CONCLUSIONS OF LAW 
1. Langdale Forest Products Company is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act. 
2. United Food & Commercial Workers Union, Local 1996, AFLŒCIO is a labor organization within the meaning of Section 
2(5) of the Act. 
3. Langdale Forest Products 
Company has not engaged in 
conduct violative of th
e Act, as alleged. 
On these findings of fact and conclusions of law and on the 
entire record in this case, I issue the following recommended
9  ORDER It is recommended that the complaint be dismissed in its en-
tirety. 
                                                            
 9 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, these findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec.102.48 of the Rules, be adopted by the 
Board, and all objections to them sh
all be deemed waived for all pur-
poses. 
 